DETAILED ACTION
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copies has been filed in JP 2020-124395, JP 2021-052755, and JP 2021-075288. Accordingly, the earliest effective filing date for the claimed invention was recognized as 07/21/2020.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/13/2021 was filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Interpretation
Since claims must be given their broadest reasonable interpretation consistent with the specification (The Federal Circuit’s en banc decision in Phillips v. AWH Corp., 415 F.3d 1303, 1316, 75 USPQ2d 1321, 1329 (Fed. Cir. 2005); MPEP § 2111), bubble in claim 2 has been interpreted as an air bubble, and wiring substrate was interpreted as an electrical substrate (which would include traces such as those in printed circuit boards).
Allowable Subject Matter
Claims 1-13 are allowed.
The following is an examiner’s statement of reasons for allowance:



Re Claim 1:
The closets prior art of record (described below) fails to disclose, teach, suggest, or render obvious the combined structure and functionality of the second resin and second reflector as set forth in the claim. 
The closest prior art of record was found to be Le Blanc et al (WO 2020092717 A1; “Le Blanc”; the examiner notes that Le Blanc is a WIPO published in English) and Han et al (US 20060071231 A1; “Chu”). An analysis of the claim limitation as compared with the disclosure, teaching, and reasonable suggestion of the closest prior art is given below.
Le Blanc discloses a light-emitting module (LGP 100, shown in at least Fig 3 and described below) comprising: 
a light source (LED light engines 106); 
a light guide plate (light guide plate 110) including an upper surface (specifically the surface proximate to the light-emitting area 102) and a lower surface, the lower surface (surface proximate to the driver layer 112 and resin 126) being at a side opposite to the upper surface (configuration shown in Fig 3), the light guide plate (110) being configured to guide light from the light source (due to the configuration of 110 being disposed proximate to 106); 
a first light-reflective member (resin 126, described in ¶ 0048 as resin 126 provides a generally flat, even upper surface that matches the generally flat lower surface of the light guide 110 that rests atop it, and typically includes white colorant or other additives that allow the resin 126 to perform the function of a reflective layer) located at a lower surface side of the light guide plate, wherein the first light-reflective member comprises: 
a first resin member (described as resin in ¶ 0048), and 
a first reflector (white colorant or other additives… perform the function of a reflective layer).
Le Blanc does not disclose wherein a refractive index of the first reflector is lower than a refractive index of the first resin member and a second light-reflective member located at a lower surface side of the first light-reflective member.
Han teaches a refractive index of the first reflector (refractive index of hollow particle 43, Fig 2, ¶ 0052) is lower than a refractive index of the first resin member (lower than a refractive index of resin layer 42 since hollow is interpreted as air, air has a lower refractive index of resin) and a second light-reflective member (base layer 41 and metal layer 44) located at a lower surface side of the first light-reflective member (configuration shown in Fig 2).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the first light-reflective layer of Le Blanc to include hollow particles as taught in at least principle by Chu for the benefit of light reflectivity of the light-reflective layer.
Le Blanc does not disclose wherein the second light-reflective member comprises: 
a second resin member, and 
a second reflector, 
wherein a refractive index of the second reflector is higher than a refractive index of the second resin member. Therefore, the claim is novel.
Although Applicant’s specification describes an obvious variant of the second light-reflective member to be a metal film (Page 31, lines 14-19) and Le Blanc at least suggest a metal film (Han: metal layer 44; due to the configuration the layer would be recognized as a film), one of ordinary skill in the art before the effective filing date of the claimed invention would not have recognized this equivalence since only prior art recognized equivalence for the same purpose may be used to support equivalence and obviousness (MPEP § 2144.06). Therefore, the claim is non-obvious.
Re Claims 2-13:
The claims are allowed due to their dependence on allowed base claim 1.
  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record, below, but not discussed above is considered pertinent to applicant's disclosure.
Lee et al (US 20200400998 A1) discloses a plane light source comprising a light source and a wiring substrate (relevant to at least claim 13).
Kim (KR 20100091502 A) disclose a multi-layer optical sheet comprising resin and reflectors in both layers.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEITH G DELAHOUSSAYE whose telephone number is (469)295-9088. The examiner can normally be reached Monday-Friday: 10:00 am-6:00 pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on (571) 272-2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.











Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KEITH G. DELAHOUSSAYE JR.
Primary Examiner
Art Unit 2875



/KEITH G. DELAHOUSSAYE/Primary Examiner, Art Unit 2875